                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST


FMS INVESTMENT CORP., et al.,

                       Plaintiff,                          No. 19-308C, 19-331C, 19-372C
       v.                                                  (consolidated)

UNITED STATES                                              Judge Thomas C. Wheeler

                       Defendant.


PLAINTIFFS’ JOINT MOTION FOR LEAVE OF COURT TO FILE JOINT PROPOSED
                              ORDER

       Plaintiffs Continental Service Group, Inc. (“ConServe”), FMS Investment Corporation

(“FMS”), and GC Services Limited Partnership (“GC Services”) (together, “Plaintiffs”),

respectfully jointly request that the Court enter an order granting Plaintiffs leave to file the

attached Joint Proposed Order as a supplement to the Plaintiffs’ respective Motions for Judgment

on the Administrative Record.

       In support of this Motion, Plaintiffs state that:

            1. Pursuant to Rule of the Court of Federal Claims (“RCFC”) 20(a)(3), any motion

               may be accompanied by a proposed order; and

            2. To the extent the Court is inclined to rule in favor of Plaintiffs’ Requests for

               Relief, the attached Proposed Order provides this Court with the specific relief

               Plaintiffs desire.

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order

granting Plaintiffs leave to file the attached Joint Proposed Order as a supplement to the

Plaintiffs’ respective Motions for Judgment on the Administrative Record.
Dated: July 18, 2019   Respectfully submitted,


                       /s/ Todd J. Canni
                       Todd J. Canni
                       PILLSBURY WINTHROP
                       SHAW PITTMAN LLP
                       725 South Figueroa Street, Suite 2800
                       Los Angeles, CA 90017-5406
                       (213) 488-7213
                       (213) 629-1033 (fax)
                       todd.canni@pillsburylaw.com

                       Attorney of Record for Continental Service
                       Group, Inc.

                       /s/ David R. Johnson
                       David R. Johnson
                       VINSON & ELKINS LLP
                       2200 Pennsylvania Avenue, N.W.
                       Suite 500 West
                       Washington, D.C. 20037
                       Telephone: (202) 639-6500
                       Facsimile: (202) 639-6604
                       drjohnson@velaw.com

                       Attorney of Record for Plaintiff FMS
                       Investment Corp.

                       /s/William M. Jack
                       William M. Jack
                       KELLEY DRYE & WARREN LLP
                       Washington Harbour, Suite 400
                       3050 K Street, NW
                       Washington, DC 20007-5108
                       (202) 342-8521
                       (202) 342-8451 (Fax)
                       wjack@kelleydrye.com

                       Attorney of Record for Plaintiff GC Services
                       Limited Partnership




                        2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST


FMS INVESTMENT CORP., et al.,

                       Plaintiff,                       No. 19-308C, 19-331C, 19-372C
       v.                                               (consolidated)

UNITED STATES                                           Judge Thomas C. Wheeler

                       Defendant.


        [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTIONS FOR JUDGMENT
                    ON THE ADMINISTRATIVE RECORD

       This matter having come before the Court on Plaintiffs’ Motions for Judgment on the

Administrative Record, and the Court being fully apprised of the premises and having considered

any opposition thereto, it is this __ day of _________ 2019, by the United States Court of

Federal Claims:

       ORDERED that Plaintiffs’ Motions for Judgment on the Administrative Record are

GRANTED;

       FURTHER ORDERED that the Defendant, the United States, and its officers, agents, and

employees, acting through the Department of Education (“ED”) is enjoined from further

proceeding with the receipt and evaluation of proposals under Solicitation No. 910031-19-R-

0008 for Business Process Operations (the “BPO Solicitation”) wherein default recovery services

are consolidated with other services;

       FURTHER ORDERED that the Defendant, the United States, and its officers, agents and

employees, acting through ED is enjoined from cancelling Solicitation No. ED-FSA-16-R-0009

(the “Default Collection Procurement”) until ED issues a new solicitation or amends the BPO

Solicitation in such a manner as to allow interested offerors, on an individual basis, to submit


                                                 3
independent proposals for default recovery services to allow for full and open competition as

required under the Competition in Contracting Act, 41 U.S.C. § 3306, (“CICA”) by allowing

offerors to submit proposals for default recovery services;

       FURTHER ORDERED that any such solicitation for default recovery services or similar

amendment to the BPO Solicitation shall be issued within 30 days of the issuance of this Order

and ED shall implement a timeline that leads to the awards within 90 days of the issuance of the

solicitation or amendment.



______________________                                        __________________________
Dated                                                         Thomas C. Wheeler
                                                              Judge




                                                4
